UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4194


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JONATHAN VICTORINO BUSTOS-ANICA, a/k/a Jonathan Victorino
Bustos Anica, a/k/a Jonathan Victorino Bustos, a/k/a
Jonathan   Victorino-Bustos,   a/k/a   Jonathan Victorino-
Bustogania, a/k/a Jonathan Victorino-Agustos,

                Defendant - Appellant.



                            No. 16-4198


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JONATHAN VICTORINO BUSTOS-ANICA, a/k/a      Jonathan   Victorino
Bustos, a/k/a Jonathan Anica-Bustos,

                Defendant - Appellant.



Appeals from the United States District Court for the Middle
District of North Carolina, at Greensboro.  N. Carlton Tilley,
Jr., Senior District Judge.     (1:15-cr-00308-NCT-1; 1:14-cr-
00324-NCT-1)


Submitted:   September 22, 2016           Decided:   October 13, 2016
Before KING and AGEE, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Mireille P. Clough,
Assistant   Federal   Public   Defender,  Winston-Salem,  North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Lisa B. Boggs, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Jonathan Victorino Bustos-Anica, a native and citizen of

Mexico, pled guilty in October 2015 to illegal reentry after

removal     and    deportation,               in   violation         of   8   U.S.C.      §   1326(a)

(2012).      Based on a total offense level of 10 and a criminal

history     category         of        III,     Bustos-Anica’s            advisory       Sentencing

Guidelines range was 10 to 16 months’ imprisonment.

      In    February         2016,        a     petition        to    revoke        Bustos-Anica’s

supervised release (imposed in a prior § 1326 proceeding) was

filed, based on his violation of a condition that he remain

outside     the    United             States       during     his     term        of    supervision.

Bustos-Anica admitted the violation, as evidenced by his guilty

plea in October 2015.                    The relevant advisory policy statement

range,     based       on    a    Grade        B   violation,         was     6    to    12   months’

imprisonment.

      The    district             court         consolidated          the         two    cases      for

sentencing and imposed a 16-month sentence on the substantive

offense     of    illegal             reentry      and    a     12-month      sentence         on   the

revocation of supervised release, to run consecutively, for a

total    term     of    28       months’       imprisonment.          Bustos-Anica            appeals,

arguing,     first,          that        his       revocation         sentence          is    plainly

unreasonable because the district court imposed the sentence to

run     consecutively             to,     rather         than     concurrently           with,      the

sentence     imposed             on     the     substantive          offense.            We    review

                                                     3
sentences      imposed    upon     revocation        of     supervised          release     to

determine whether they “fall[] outside the statutory maximum” or

are otherwise “plainly unreasonable.”                     United States v. Padgett,

788 F.3d 370, 373 (4th Cir.) (internal quotation marks omitted),

cert. denied, 136 S. Ct. 494 (2015).                        We must “first decide

whether     the    sentence     is    unreasonable[,]            .    .    .    follow[ing]

generally the procedural and substantive considerations that we

employ in our review of original sentences.”                          United States v.

Crudup, 461 F.3d 433, 438 (4th Cir. 2006).                                In analyzing a

revocation     sentence,      we     apply    “a    more    ‘deferential          appellate

posture     concerning        issues     of        fact    and       the       exercise     of

discretion’        than    reasonableness             review         for       [G]uidelines

sentences.”        United States v. Moulden, 478 F.3d 652, 656 (4th

Cir.   2007)      (internal    quotation         marks     omitted).           “Only   if    a

revocation sentence is unreasonable must we assess whether it is

plainly so.”       Padgett, 788 F.3d at 373.

       A   revocation     sentence     is     procedurally           reasonable     if    the

district court considered the policy statements in Chapter Seven

of the U.S. Sentencing Guidelines Manual and the applicable 18

U.S.C. § 3553(a) (2012) factors.                   Id.; see 18 U.S.C. § 3583(e)

(2012).     The court must provide an adequate statement of reasons

for the revocation sentence it imposes, but this statement need

not be as specific or as detailed as that required in imposing

an original sentence.          United States v. Thompson, 595 F.3d 544,

                                             4
547 (4th Cir. 2010).             A revocation sentence is substantively

reasonable if the court stated a proper basis for concluding

that the defendant should receive the sentence imposed.                          Crudup,
461 F.3d at 440.

      Here,      the   record    establishes         that       the   district      court

committed no procedural or substantive error in imposing the 12-

month revocation sentence.              The court considered the Chapter

Seven policy statements and the relevant § 3553(a) factors —

noting the number of Bustos-Anica’s prior deportations — and

imposed a sentence within the policy statement range.                         Although

Bustos-Anica       argues     that    the    court    should      have    imposed     the

sentence to run concurrently with the sentence on the underlying

offense,    he     concedes    that    the       Guidelines      instruct    courts    to

impose   sentences      to     run    consecutively         to    any    sentence     the

defendant     is    currently    serving.           See   USSG    §     7B1.3(f),   p.s.

(2015) (providing that “[a]ny term of imprisonment imposed upon

the revocation of . . . supervised release shall be ordered to

be served consecutively to any sentence of imprisonment that the

defendant is serving”).

      Second,      Bustos-Anica       argues      that    the    total    sentence    is

unreasonable because it is greater than necessary to achieve the

sentencing objectives of the Guidelines.                      We review a sentence

for   reasonableness         “under    a     deferential         abuse-of-discretion

standard.”       Gall v. United States, 552 U.S. 38, 41 (2007).                     This

                                             5
review entails appellate consideration of both the procedural

and substantive reasonableness of the sentence.                Id. at 51.      In

determining procedural reasonableness, we consider whether the

district     court    properly    calculated    the    defendant’s     advisory

Guidelines range, gave the parties an opportunity to argue for

an    appropriate     sentence,    considered    the    18   U.S.C.   § 3553(a)

factors, and sufficiently explained the selected sentence.                    Id.

at 49-51.         If the sentence is free of significant procedural

error, we review it for substantive reasonableness, “tak[ing]

into account the totality of the circumstances.”              Id. at 51.

       “When rendering a sentence, the district court must make an

individualized assessment based on the facts presented,” United

States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009) (emphasis

and    internal     quotation    marks   omitted),     and   “must    adequately

explain the chosen sentence to allow for meaningful appellate

review and to promote the perception of fair sentencing.”                  Gall,
552 U.S. at 50.          An extensive explanation is not required as

long    as   we    are   satisfied   “‘that     [the   district      court]   has

considered the parties’ arguments and has a reasoned basis for

exercising [its] own legal decisionmaking authority.’”                    United

States v. Engle, 592 F.3d 495, 500 (4th Cir. 2010) (quoting Rita

v. United States, 551 U.S. 338, 356 (2007)).

       Here, the district court properly calculated the advisory

Guidelines range, heard argument of counsel, and provided an

                                         6
adequate     explanation      for    the     sentence     imposed,       specifically

noting     the    number      of    Bustos-Anica’s         prior        removals     and

deportations.           Considered      in     the   context       of     the    entire

sentencing       hearing,     we    conclude     that     the    district        court’s

explanation is sufficient to satisfy us that it “‘considered the

parties’ arguments and ha[d] a reasoned basis for exercising

[its] own legal decisionmaking authority.’”                      United States v.

Boulware, 604 F.3d 832, 837 (4th Cir. 2010) (quoting Rita, 551
U.S. at 356).

     Accordingly,        we    affirm        Bustos-Anica’s        sentence.         We

dispense     with      oral   argument       because      the    facts     and     legal

contentions      are   adequately     presented      in    the   materials        before

this court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                           7